DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 17 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/02/2019, 09/14/2020, 10/09/2020, 02/10/2021 and 02/24/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “an outer circumferential surface and/or a distal end surface” in line 4. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim 5 recites the limitation “in a radial direction of the jet nozzle and/or is inclined” in line 3. The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4 – 5, 11 – 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volkmann (EP 0 029 980 A2).
Regarding Independent Claim 1, Volkmann teaches a dust removing device (Fig. 1) configured to eject compressed fluid from a jet nozzle (blower pipe, 28) into a hole (hole, 12) of an object (workpiece, 10) and suction dust adhering to the hole (12; Paragraph [0019]) and the compressed fluid by using a suction nozzle (20) enclosing the jet nozzle (28; Paragraph 10019])), in a state that the jet nozzle (28) is inserted into the hole (12) and the hole (12) is closed by the suction nozzle (20; via protective tube, 22), the dust removing device (Fig. 1) comprising: a hollow nozzle body (hollow nozzle body of 14) to which the jet nozzle (28) and the suction nozzle (20) are connected and through which the dust and the compressed fluid suctioned by the suction nozzle (20) are discharged to an outside (Paragraph [0019]); an ejection volume adjustment part (regulating valve, 26) configured to adjust a flow rate of the compressed fluid ejected from the jet nozzle (28; (Paragraph [0018]); and a suction volume adjustment part (manual valve, 18) configured to adjust an amount of the dust and an amount of the compressed fluid suctioned by the suction nozzle (14; Paragraph [0019]), wherein: the nozzle body (Fig. 1) includes a first 
    PNG
    media_image1.png
    575
    348
    media_image1.png
    Greyscale
the outside is supplied as first compressed fluid to the jet nozzle (28; Paragraph [0019]), the part of the compressed fluid being ejected from the jet nozzle (28), and a second fluid supply route (line, 16; Paragraph [0017]) along which another part of the compressed fluid supplied from the outside is discharged as second compressed fluid toward a downstream side in a discharge direction along which the dust and the first compressed fluid are discharged in the nozzle body (Fig. 1; Paragraph [0017]); the discharging of the second compressed fluid toward the downstream side in the discharge direction causes the dust and the first compressed fluid to be discharged to the outside via the suction nozzle (20; Paragraph [AltContent: textbox (Figure 1)][0019])  and the nozzle body (Fig. 1); 4Application No. 16/346,993Preliminary Amendmentthe ejection volume adjustment part (26) adjusts a flow channel area of the first fluid supply route (24) to thereby adjust a flow rate of the first compressed fluid ejected from the jet nozzle (28; Paragraphs [0019 and 0020]); and the suction volume adjustment part (18) adjusts a flow channel area of the second fluid supply route (16) to thereby adjust a flow rate of the second compressed fluid discharged (20) on the downstream side in the discharge direction, whereby the amount of the dust and the amount of the compressed fluid suctioned by the suction nozzle (20) are adjusted (Paragraph [0017]).  
Regarding Claim 2, Volkmann teaches dust removing device (Fig. 1), wherein: a base end portion (at 26) of the jet nozzle (28) is secured to the suction nozzle (20); the suction nozzle (20) is attached to an inner circumferential surface (Fig. 1) of the nozzle body (14) so as to be movable in an axial direction of the nozzle body (14); the second fluid supply route (16) is a gap (Fig. 1) formed between 
Regarding Claim 4, Volkmann teaches dust removing device (Fig. 1), wherein: an ejection port (nozzle, 30) through which the first compressed fluid is ejected is formed in an outer circumferential surface and/or a distal end surface of a tip portion of the jet nozzle (28; Fig. 1); and the tip portion of the jet nozzle (28) is replaceable (the nozzle, 30 is telescopically inserted into the blowpipe, thus the tip of the nozzle is replaceable..  
Regarding Claim 5, Volkmann teaches dust removing device (Fig. 1), wherein the ejection port (30) extends in an axial direction of the jet nozzle (28; Fig. 1) or in a radial direction of the jet nozzle (28), and/or is inclined at a predetermined angle with respect to the radial direction (Fig. 1).  
Regarding Claim 11, Volkmann teaches dust removing device (Fig. 1), further comprising: a tubular portion (protective tube, 22) protruding from the nozzle body (14) and/or the suction nozzle (20) toward the object (10) and configured to come into contact with a surface of the object  (10; Fig. 1) before the jet nozzle (28) comes into contact with a bottom portion of the hole (12) when the jet nozzle (28) is inserted into the hole (12; protective tube, 22 is placed on workpiece prior to blow pipe, 28 being telescopically deployed into hole, 12).  
Regarding Claim 12, Volkmann teaches dust removing device (Fig. 1), wherein, when the tubular portion (22) is separated from the object (10), the tubular portion (22) returns to a position prior to the contact with the object (10), by a spring-back function (via bellows formed on protective tube, 22; Fig. 1).
Regarding Claim 14, Volkmann teaches dust removing device (Fig. 1) further comprising: a blocking member (protective tube, 22) replaceably attached to the suction nozzle (20) and configured to block up an area around the hole (12) on a surface of the object (10) when the jet nozzle (28) is inserted into the hole (12; Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann (EP 0 029 980 A2) in view of Fukase (JP 2015 208741 A).
Regarding Claim 3, Volkmann teaches dust removing device (Fig. 1) wherein: 5Application No. 16/346,993Preliminary Amendmentthe ejection volume adjustment part (26) is a needle screw (regulating valves are provided with needle screws for adjust flow as shown in Fig. 1) provided on the nozzle body (20) to narrow down the first fluid supply route (24).

Fukase, however, teaches the suction volume adjustment part (Fig. 6) comprises an adjustment thread formed in an outer circumferential surface (23) of the suction nozzle and an adjustment thread formed in the inner circumferential surface (22) of the nozzle body, the adjustment threads being configured to be screw-engaged with each other (Paragraph [0021]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include the suction volume adjustment part comprises an adjustment thread formed in an outer circumferential surface of the suction nozzle and an adjustment thread formed in the inner circumferential surface of the nozzle body, the adjustment threads being configured to be screw-engaged with each other, as taught by Fukase, to provide a device that has a secure connection thus avoiding dislodging during use.
Regarding Claim 6, Volkmann teaches all of the elements of claim 5 as discussed above.
Volkmann does not teach the dust removing device wherein: the tip portion of the jet nozzle includes an inner cylindrical part connected to the jet nozzle and an outer cylindrical part attached onto the inner cylindrical part so as to be rotatable about a central axis of the jet nozzle; 6Application No. 16/346,993Preliminary Amendmentthe inner cylindrical part has an inner ejection port  extending in the radial direction; and the outer cylindrical part  has an outer ejection port inclined at a predetermined angle with respect to the radial direction.
Fukase, however, teaches he dust removing device (Fig. 1) wherein: the tip portion (Fig. 2) of the jet nozzle (23) includes an inner cylindrical part (Fig. 6) connected to the jet nozzle (23) and an outer cylindrical part (35) attached onto the inner cylindrical part so as to be rotatable about a central axis of the jet nozzle (23; Fig. 6); 6Application No. 16/346,993Preliminary Amendmentthe inner cylindrical part has an inner ejection port (33) extending in the radial direction (Fig. 2); and the outer cylindrical part (35)  has an outer ejection port  (31) inclined at a predetermined angle with respect to the radial direction (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include the tip portion of the jet nozzle .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Volkmann (EP 0 029 980 A2) in view of Lee (U.S. Patent No. 6,170,758 B1).
Regarding Claim 7, Volkmann teaches all of the elements of claim 1 as discussed above.
Volkmann does not explicitly teach the dust removing device wherein: the suction nozzle  includes a tubular mounting portion attached to the nozzle body, and a tubular attachment portion detachable from the mounting portion and to which a base end portion  of the jet nozzle is attached; a protrusion is formed on an outer circumferential surface of the attachment portion; and the mounting portion  is provided with a locking part protruding inward of the mounting portion  to lock the protrusion.  
Lee, however, teaches the dust removing device (Fig. 4A) wherein: the suction nozzle (20) includes a tubular mounting portion (Annotated Fig. 4A) attached to the nozzle body (body of 20), and a tubular attachment portion (Annotated Fig. 4A) detachable from the mounting portion (Annotated Fig. 4A) and to which a base end portion  (Annotated Fig. 4A) of the jet nozzle (30) is attached; a protrusion (Annotated Fig. 4A) is formed on an outer circumferential surface of the attachment portion (Annotated Fig. 4A); and the mounting portion (Annotated Fig. 4A) is provided with a locking part (Annotated Fig. 4A) protruding inward of the mounting portion (Annotated Fig. 4A) to lock the protrusion (Annotated Fig. 4A).  

    PNG
    media_image2.png
    565
    635
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include the suction nozzle  includes a tubular mounting portion attached to the nozzle body, and a tubular attachment portion detachable from the mounting portion and to which a base end portion  of the jet nozzle is attached; a protrusion is formed on an outer circumferential surface of the attachment portion; and the mounting portion  is provided with a locking part protruding inward of the mounting portion  to lock the protrusion, as taught by Lee, to provide a device that has a secure connection thus avoiding dislodging during use.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann (EP 0 029 980 A2) in view of Tabel (GB 1 560 235).
Regarding Claim 8, Volkmann teaches all of the elements of claim 1 as discussed above.
Volkmann does not teach the dust removing device further comprising: a first tubular body attached to a distal end portion of the suction nozzle so as to be movable along an outer circumferential 
Tabel, however, teaches the dust removing device further comprising: a first tubular body (5) attached to a distal end portion of the suction nozzle (11) so as to be movable along an outer circumferential surface of the suction nozzle (11; Page 2, lines 78 – 84) a first spring member  (17) interposed between the nozzle body (11) and the first tubular body (5); and a first plunger (15) provided on the nozzle body (11) and extending in an axial direction of the nozzle body (11) toward the first tubular body (5); wherein: 7Application No. 16/346,993Preliminary Amendmentthe nozzle body (body of 11) further includes an inlet channel (12) through which the compressed fluid supplied from the outside is supplied to the first fluid supply route (Page 2, lines 74 – 78) and the second fluid supply route  (9); a first seal body (seal, 13) configured to open and close the inlet channel (12) is attached to a base end portion of the first plunger (15); when the first tubular body (5) comes into contact with the object (2) and the nozzle body (body of 11) moves toward the object (2) against an elastic force of the first spring member (17) to thereby bring the first plunger  (15) into abutment on the first tubular body (5), the first seal body (13)  opens the inlet channel (12) due to displacement of the first plunger (15) in the axial direction as the nozzle body (body of 11) moves toward the object (2); and when the first tubular body (5) is separated from the object (2) and the nozzle body(body of 11) is relatively separated from the first tubular body (Annotated Fig. 1) by the elastic force 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include a first tubular body attached to a distal end portion of the suction nozzle so as to be movable along an outer circumferential surface  of the suction nozzle; a first spring member  interposed between the nozzle body and the first tubular body; and a first plunger  provided on the nozzle body and extending in an axial direction of the nozzle body  toward the first tubular body; wherein: 7Application No. 16/346,993Preliminary Amendmentthe nozzle body further includes an inlet channel through which the compressed fluid supplied from the outside is supplied to the first fluid supply route and the second fluid supply route; a first seal body configured to open and close the inlet channel is attached to a base end portion of the first plunger; when the first tubular body comes into contact with the object and the nozzle body moves toward the object against an elastic force of the first spring member to thereby bring the first plunger into abutment on the first tubular body, the first seal body opens the inlet channel due to displacement of the first plunger in the axial direction as the nozzle body moves toward the object; and when the first tubular body is separated from the object and the nozzle body is relatively separated from the first tubular body by the elastic force of the first spring member, the first seal body closes the inlet channel due to displacement of the first plunger in the axial direction, as taught by Tabel, to provide a device that securely closes the fluid supply route after a cleaning of the object.
Regarding Claim 10, Volkmann teaches all of the elements of claim 1 as discussed above.
Volkmann does not teach the dust removing device further comprising:  further comprising: a second tubular body attached to a distal end portion of the suction nozzle so as to be movable along an outer circumferential surface of the suction nozzle; a second spring member interposed between the nozzle body and the second tubular body; and a second plunger provided on the nozzle body and extending in an axial direction of the nozzle body toward the second tubular body; wherein: a second seal body configured to open and close the first fluid supply route is attached to a base end portion of the second plunger; when the second tubular body comes into contact with the object and the nozzle body moves toward the object against an elastic force of the second spring member to thereby bring the second plunger into abutment on the second tubular body, the second seal body opens the first fluid 
Tabel, however, teaches the dust removing device further comprising: a second tubular body (Annotated Fig. 1) attached to a distal end portion of the suction nozzle (11) so as to be movable along an outer circumferential surface of the suction nozzle (11; Page 2, lines 78 – 84) a second spring member  (17) interposed between the nozzle body (11) and the second tubular body (Annotated Fig. 1); and a second plunger (5) provided on the nozzle body (11) and extending in an axial direction of the nozzle body (11) toward the second tubular body (Annotated Fig. 1); wherein: 7Application No. 16/346,993Preliminary Amendmentthe nozzle body (body of 11) further includes an inlet channel (12) through which the compressed fluid supplied from the outside is supplied to the first fluid supply route (Page 2, lines 74 – 78) and the second fluid supply route  (9); a second seal body (seal, 13) configured to open and close the inlet channel (12) is attached to a base end portion of the second plunger (5); when the second tubular body(Annotated Fig. 1) comes into contact with the object (2) and the nozzle body (body of 11) moves toward the object (2) against an elastic force of the second spring member (17) to thereby bring the second plunger  (5) into abutment on the second tubular body (Annotated Fig. 1), the second seal body (13)  opens the inlet channel (12) due to displacement of the second plunger (5) in the axial direction as the nozzle body (body of 11) moves toward the object (2); and when the second tubular body (Annotated Fig. 1) is separated from the object (2) and the nozzle body(body of 11) is relatively separated from the second tubular body (Annotated Fig. 1) by the elastic force of the second spring member (17), the second seal body (13) closes the inlet channel (12) due to displacement of the second plunger (5) in the axial direction.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include a second tubular body attached to a distal end portion of the suction nozzle so as to be movable along an outer circumferential surface of the suction nozzle; a second spring member interposed between the nozzle body and the second tubular body; and a second plunger provided on the nozzle body and extending in an axial direction of the nozzle .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Volkmann (EP 0 029 980 A2) in view of Hutchens (U.S. Patent No. 7,520,020 B1).
Regarding Claim 9, Volkmann teaches all of the elements of claim 1 as discussed above.
Volkmann does not explicitly teach the dust removing device wherein: a tip of the jet nozzle is provided with a valve element configured to close an ejection port; and the jet nozzle is inserted into the hole and the valve element comes into contact with a bottom portion of the hole to thereby displace the valve element in an axial direction of the jet nozzle, whereby the ejection port is opened, and the first compressed fluid is ejected from the ejection port.  
Hutchens, however, teaches a tip of the jet nozzle (20) is provided with a valve element (valve, 84) configured to close an ejection port (Col. 4, lines 26 – 43); and the jet nozzle (20) is inserted into the hole and the valve element (84) comes into contact with a bottom portion of the hole to thereby displace the valve element (84) in an axial direction of the jet nozzle (20), whereby the ejection port is opened, and the first compressed fluid (air jets, 76) is ejected from the ejection port (Col. 4, lines 26 – 43).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include a tip of the jet nozzle is provided with a valve element configured to close an ejection port; and the jet nozzle is inserted into the hole and the valve element comes into contact with a bottom portion of the hole to thereby displace the valve element in an axial direction of the jet nozzle, whereby the ejection port is opened, and the first .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Volkmann (EP 0 029 980 A2) in view of Oh et al.  (U.S. Patent No. 7,562,414 B2).
Regarding Claim 13, Volkmann teaches all of the elements of claim 1 as discussed above.
Volkmann does not explicitly teach the dust removing device further comprising: a dust detecting unit configured to detect passage of the dust inside the nozzle body.  
Oh, however, teaches the dust removing device (Fig. 1) further comprising: a dust detecting unit configured to detect passage of the dust inside the nozzle body (Abstract).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include a dust detecting unit configured to detect passage of the dust inside the nozzle body, as taught by Oh, to provide a device that can determine whether there is dust or dirt on a surface and whether the dust or dirt is completely removed from the surface.

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmann (EP 0 029 980 A2) in view of Shigeo (JP 2005 153039 A).
Regarding Claim 15, Volkmann teaches all of the elements of claim 1 as discussed above.
Volkmann further teaches a dust removing device (Fig. 1)
Volkmann does not explicitly teach a plurality of the dust removing devices and a compressed fluid supply block configured to connect and secure the dust removing devices and to supply the compressed fluid to the dust removing devices.  
Shigeo, however, teaches a plurality of the dust removing devices (10; Fig. 4) and a compressed fluid supply block (air distribution block, 51; Fig. 6) configured to connect and secure the dust removing devices (10; Fig. 6) and to supply the compressed fluid to the dust removing devices (via air supply pipe, 14; Fig. 4).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include a plurality of the dust removing 
Regarding Claim 16, Volkmann, as modified, teaches all of the elements of claim 15 as discussed above.
Volkmann does not explicitly teach the dust removing systems wherein the dust removing devices are secured at predetermined intervals in a longitudinal direction of the compressed fluid supply block so that the jet nozzles extend in a same direction as each other.  
Shigeo, however, teaches the dust removing systems wherein the dust removing devices (10) are secured at predetermined intervals in a longitudinal direction of the compressed fluid supply block (51; Fig. 6) so that the jet nozzles (hollow member, 22; Fig. 4) extend in a same direction as each other (Fig. 6).  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Volkmann to further include the dust removing systems wherein the dust removing devices are secured at predetermined intervals in a longitudinal direction of the compressed fluid supply block so that the jet nozzles extend in a same direction as each other, as taught by Shigeo, to provide a machined hole cleaning device which is compact, low cost, and has excellent environmental aspects such as no scattering of chips and foreign substances and less noise.  
Regarding Claim 17, Volkmann, as modified, teaches all of the elements of claim 15 as discussed above.
Volkmann does not explicitly teach the dust removing systems wherein, in the compressed fluid supply block, each of the dust removing devices is provided with an attachment position adjustment mechanism configured to adjust an attachment position of the corresponding dust removing device.
Shigeo, however, teaches the dust removing systems wherein, in the compressed fluid supply block (51), each of the dust removing devices (10) is provided with an attachment position adjustment mechanism  configured to adjust an attachment position of the corresponding dust removing device (10; Paragraph [0030]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723